This is an appeal from a judgment rejecting the demands of plaintiff in a suit for damages for personal injuries. Plaintiff was allowed *Page 163 
to prosecute the suit in forma pauperis. The record, as lodged in this court, does not contain a note of evidence, and, after same was lodged here appellant filed a motion in which she set out that the deputy clerk and court reporter had failed and refused to transcribe the stenographic notes of the evidence taken on trial thereof, and prayed that this court order and direct the said deputy clerk and court reporter to transcribe and place in the record the note of evidence.
This court is without jurisdiction to issue the order prayed for. The court reporter, who is a deputy clerk, is an officer of the Fourth judicial district court in and for Ouachita parish, La., which court has jurisdiction to compel the officers thereof to perform their duties. Appellant has not exhausted his remedy before the district court. State ex rel. Allen R. Gentry v. O'Quinu, 5 La. App. 703.
Appellant properly perfected her appeal in the case, and should not be allowed to lose her right to an appeal through the fault or negligence of the clerk in failing to transcribe and file in this court the note of evidence. It therefore follows that the case will have to be remanded in order for the record to be completed, and it is so ordered; costs of the case to await a final determination thereof.